Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Election
  	Applicant’s election without traverse of claims 10-15 directed to a dental appliance in the response of 6/3/2022 is acknowledged.   Claims 1-9 directed to a method of forming a dental appliance are withdrawn from further consideration.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandwick (US 8,827,696).

Sandwick discloses a dental appliance/retainer having a lingual portion 20 having a front edge 22 with a plurality of indentations 26 and projections 28 comprised of a metal or carbon material (column 3, lines 42-50) and having a labial wire 32 secured to the lingual portion (note Figures 1 and 2).  In regard to the method/process limitations of the claims 10 and 12 that refer to the additive manufacturing process, the manner in which applicant intends for the claimed “dental appliance” to be made fails to impose any objectively ascertainable structural distinctions from the dental appliance of Sandwick.  A known prior art device is not patentable simply because an applicant intends for that old and known to be manufactured in a different way – perhaps, the different manufacturing process might be patentable, but not the prior art device itself.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sandwick (US 8,827,696) in view of Li et al (US 2017/007367).
	To the limited extent that the “additive manufacturing” manufacturing process of claims 10 and 12 is deemed to inherently impose a physical distinction on the claimed orthodontic appliance from the orthodontic appliance of Sandwich which is disclosed as being made in a casting process, then Li et al is cited as teaching that it is known in the art to make similar lingual portions 1002 (Figure 10) of metal in an additive manufacturing process (Direct Metal Laser Sintering) (note e.g. paragraph [0154]).  To have merely constructed the metal lingual portion 20 of Sandwich in an additive manufacturing process as taught by Li et al to be an effective manner of manufacture of a similar lingual portion would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sandwick (US 8,827,696), optionally in view of Li et al (US 2017/007367) as applied above, and in further view of Schwartz et al (US 8,070,485).
	Schwartz et al discloses a pontic/artificial tooth 10 having a channel 11 (note Figures 5 and 6) so that it may be secured to a dental appliance 30 to replace a patient’s missing tooth.  To have provided a Schwartz et al pontic/artificial tooth 10 for attachment to the Sandwick appliance in order to replace a patient’s missing tooth would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the Schwartz et al teaching.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sandwick (US 8,827,696), optionally in view of Li et al (US 2017/007367) as applied above, and in further view of Paul (US 2010/023802).
Paul teaches providing dental appliances 102 (Figure 1) with an RFID tag 104 in order to help the patient locate the appliance (e.g. paragraph [0020]).  To have provided the Sandwick dental appliance with an RFID tad in order to help the patient find the appliance when missing would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the teaching by Paul.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712